MEMORANDUM ***
Carlos Dimas, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals af*111firming without opinion an immigration judge’s denial of his application for cancellation of removal. The immigration judge determined that petitioner failed to establish the requisite exceptional and extremely unusual hardship to qualifying United States citizen relatives. Petitioner has not raised any colorable due process claims, and we lack jurisdiction to review the BIA’s discretionary denial of cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). The voluntary departure period is stayed pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).